UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
GULED HASSAN DURAN (ISN 10023),        )
                                       )
                  Petitioner,          )
                                       )
      v.                               )      Civil Action No. 16-2358 (RBW)
                                       )
DONALD J. TRUMP, et al.,                )
                                        )
                  Respondents.         )
_______________________________________)

                                          ORDER

        Upon consideration of the respondents’ Unopposed Motion for Extension of Time for

Respondents to Respond to the Court’s October 7, 2020 Order, ECF No. 110, and for good cause

shown, it is hereby

        ORDERED that the respondents’ Unopposed Motion for Extension of Time for

Respondents to Respond to the Court’s October 7, 2020 Order, ECF No. 110, is GRANTED. It

is further

        ORDERED that the deadline for the respondents to respond to the Court’s

October 7, 2020 Order is EXTENDED to December 18, 2020.

        SO ORDERED this 12th day of November, 2020.


                                                         REGGIE B. WALTON
                                                         United States District Judge